Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Amendments
This Office Action is responsive to the amendment filed on 10/1/20. Claims 1-20 are pending. Claims 8-9 have been amended. Claims 2-4, 6, and 10-20 are withdrawn from consideration.

Response to Arguments
The claim rejections under 35 U.S.C. 102(b) have been withdrawn in response to Applicants' amendments 
Applicants’ arguments are considered moot in light of the withdrawal of claim rejections as stated above. 

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JOHANSSON (US 2009/0165862).
Re Claim 1, JOHANNSON teaches a rinsing apparatus comprising: a housing 2 having a wash section (above where 10 is) and a drain section (below where 10 is); a stop plate 10 disposed within the drain section and comprises at least one perforation; a solution distribution nozzle (below 6, Figs. 1 and 3b) disposed within the wash section of the housing; a solution line (reads on 22, but also the portion between 5 and 6) in fluid communication with the distribution nozzle and a solution source 5; and a valve (the plug near where 6 point to, as shown being moved up in Fig. 3b from that in Fig. 3a) on the solution line to control flow of a rinsing solution.
Re Claim 5, the lid washing compartment has no particular structure but also reads on the baskets in between nozzles 8 as it is adjacent and within the housing, and also reads on any space outside of the housing.
Re Claim 7, [0049] teaches a sliding or piston valve which is an actuation device in mechanical communication to a valve flap and controlling flow of the rinsing solution.
Re Claim 8, a plurality of perforations are shown in the top Fig. 1., and the rinsing solution enters the wash section through the solution line (between 5 and 6) in fluid communication with both the solution distribution nozzle 6 and the solution source 5. Re Claim 9, this is a direction opposing gravity (flows from 21 through 22 to tank 5, See [0048]) which is considered part of the wash section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/               Primary Examiner, Art Unit 1711